McCuiaoch, J., (after stating the facts.) This case, as to the question of liability of the city, falls squarely within the rule announced in Collier v. Ft. Smith, 73 Ark. 447; Ft. Smith v. York, 52 Ark. 841, and Arkdelphia v. Windham, 49 Ark. 139, and is controlled by them. Now, are the mayor or members of the city council liable for a failure to repair the bridge? Officers or members of municipal bodies, charged with discretionary duties and powers with reference to public improvements, are quasi-judicial officers to that extent, and are not liable to damages for the improper exercise of those discretionary powers. Lee v. Huff, 61 Ark. 494; 23 Am. & Eng. Enc. Law, pp. 376, 377; Pawlowski v. Jenks, 115 Mich. 275; Fath v. Koeppel, 72 Wis. 289; Smith v. Gould, 61 Wis. 31; Hannon v. Grizzard, 96 N. C. 293; Daniels v. Hathaway, 65 Vt. 247. Judgment affirmed.